Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00798-CV

                          Stephen W. MABERY and Damon Thorpe,
                                       Appellants

                                               v.

  MORANI RIVER RANCH HOLDINGS LP, Morani GP LLC, Morani River Ranch LLC,
             Kevin L. Reid and Stewards of Wildlife Conservation Inc.,
                                   Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI03565
                         Honorable Antonia Arteaga, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellees Morani River Ranch Holdings LP, Morani GP LLC,
Morani River Ranch LLC, Kevin L. Reid, and Stewards of Wildlife Conservation Inc. recover
their costs on appeal from Appellants Stephen W. Mabery and Damon Thorpe.

       SIGNED May 26, 2021.


                                                _____________________________
                                                Irene Rios, Justice